        Case 2:18-cr-00029-JCM-VCF Document 81
                                            82 Filed 01/20/21
                                                     01/22/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Dwayne Martin

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00029-JCM-VCF
12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Second Request)
14   DWAYNE MARTIN,
15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Peter Walkingshaw, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Dwayne Martin, that
21   the Sentencing Hearing currently scheduled on January 29, 2021, be vacated and continued to
22   a date and time convenient to the Court, but no sooner than April 1, 2021.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Martin is requesting the continuance of his sentencing to avoid unnecessary
25   shuffling between facilities, extended quarantines, and other COVID-risk exposures associated
26   with transportation between locations. The additional time in US Marshal custody will allow
           Case 2:18-cr-00029-JCM-VCF Document 81
                                               82 Filed 01/20/21
                                                        01/22/21 Page 2 of 4




 1   him to receive additional treatment and continuity of care that might be lost if he is shuffled
 2   between the federal and state system.
 3           2.     Mr. Martin is currently in the U.S. Marshals’ custody on a writ. ECF No. 8. His
 4   state court sentence is set to expire in late March 2021. If the sentencing proceeds as scheduled
 5   next week, Mr. Martin will begin a two-week quarantine at Nevada Southern Detention Center
 6   and then be transported to the Nevada Department of Corrections. Following his sentencing
 7   completion in the next 6 weeks, he will then be transported back to the Nevada Southern
 8   Detention Center and quarantined pending designation and transportation to the U.S. Bureau of
 9   Prisons. During this time, Mr. Martin’s medication and medical treatments are likely to be
10   inconsistent or interrupted.
11           3.     If the Court grants his request for a continuance of the sentencing date to allow
12   his state custody to expire, Mr. Martin will not be shuffled between facilities during the next
13   two months, risking unnecessary exposure to COVID, and possibly interrupting his medical
14   treatment and medication.
15           4.     As the Court knows, Mr. Martin has serious medical issues, including rational
16   deformity of the spine, kyphosis of the cervical region and degenerative disk disease. PSR ¶ 71.
17   As a result, he walks with a cane, requires additional accommodations, and reports that he is in
18   constant pain. At this time, he is being evaluated for a significant back and neck surgery and is
19   seeing doctors to develop a treatment plan. Allowing Mr. Martin to delay his sentencing until
20   the first week of April will also assist in his treatment and the development of a long-term
21   treatment recommendation should he serve a significant sentence with the Bureau of Prisons.
22           5.     The defendant is in custody and agrees with the need for the continuance.
23           6.     The parties agree to the continuance.
24
25   ///
26   ///
                                                      2
       Case 2:18-cr-00029-JCM-VCF Document 81
                                           82 Filed 01/20/21
                                                    01/22/21 Page 3 of 4




 1        This is the second request for a continuance of the sentencing hearing.
 2        DATED this 20th day of January, 2021.
 3
 4   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 5
 6      /s/ Kathryn C. Newman                         /s/ Peter Walkingshaw
     By_____________________________               By_____________________________
 7   KATHRYN C. NEWMAN                             PETER WALKINGSHAW
     Assistant Federal Public Defender             Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  3
        Case 2:18-cr-00029-JCM-VCF Document 81
                                            82 Filed 01/20/21
                                                     01/22/21 Page 4 of 4




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00029-JCM-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     DWAYNE MARTIN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                        April 9, 2021
     Friday, January 29, 2021 at 10:00 a.m., be vacated and continued to ________________ at the

12   hour of 10:00 a.m.
13                January
            DATED this      22,of2021.
                       ___ day    January, 2021.
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   4
